 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8
     MARIO AMADOR GONZALEZ,                                    Case No. 1:16-cv-01675-DAD-EPG (PC)
 9
                     Plaintiff,                                FINDINGS AND RECOMMENDATIONS,
10                                                             RECOMMENDING THAT DEFENDANTS’
              v.                                               MOTION FOR SUMMARY JUDGMENT
11                                                             BE GRANTED
     DR. SCHARFFENBERG and R.N. S. SOTO,
12                                                             (ECF No. 123)
                     Defendants.
13                                                             OBJECTIONS, IF ANY, DUE WITHIN
                                                               FOURTEEN DAYS
14

15
         I.        BACKGROUND
16
               Mario Gonzalez (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
17
     in this civil rights action filed pursuant to 42 U.S.C. § 1983. This action is now proceeding on
18
     Plaintiff’s Second Amended Complaint (ECF No. 25), on Plaintiff’s Eighth Amendment claims
19
     against defendants R.N. Soto and Dr. Scharffenberg for deliberate indifference to serious
20
     medical needs. (ECF No. 94, p. 2).
21
               On June 25, 2018, Defendants filed a motion for summary judgment. (ECF No. 123).1
22
     On November 13, 2018, Plaintiff filed his opposition to the motion. (ECF No. 152). On
23
     November 20, 2018, Defendants filed a notice of errata (ECF No. 153), a reply to Plaintiff’s
24
     opposition (ECF No. 154), and a reply to Plaintiff’s response to Defendants’ statement of
25
     undisputed facts, including evidentiary objections (ECF No. 155). On December 12, 2018,
26

27
               1
                Concurrently with their motion for summary judgment, Defendants served Plaintiff with the requisite
28   notice of the requirements for opposing the motion. Woods v. Carey, 684 F.3d 934, 939-41 (9th Cir. 2012); Rand
     v. Rowland, 154 F.3d 952, 960-61 (9th Cir. 1998).

                                                           1
 1   Plaintiff filed a notice of errata. (ECF No. 159). On January 16, 2019, Plaintiff re-filed page
 2   sixteen of his opposition, signed under penalty of perjury. (ECF No. 163, p. 3).
 3            Defendants’ motion for summary judgment is now before the Court. For the reasons
 4   that follow, the Court will recommend that Defendants’ motions for summary judgment be
 5   granted.
 6      II.      SUMMARY OF SECOND AMENDED COMPLAINT AND CURRENT
 7               CLAIMS
 8            Plaintiff alleges that on December 9, 2013, at or around 2:30 p.m., Plaintiff was
 9   discharged from Mercy Hospital in Bakersfield. Later in the evening, at around 7:30 p.m.,
10   Plaintiff was sent to the institution’s C.T.C./T.T.A as he “complained of excruciating pain in
11   relations [sic] to [his] catheter.” He informed Defendant R.N. Soto that he wanted his catheter
12   removed as he was in great pain and discomfort. Defendant Soto advised him that Defendant
13   Soto could not do so without a doctor’s order. Plaintiff believes that at that point a doctor’s
14   order should have been obtained to remove the catheter. It is his belief that the failure to obtain
15   a doctor’s order resulted in permanent injury.
16            On December 10, 2013, at or around 10:00 a.m., Defendant Dr. Scharffenberg advised
17   Plaintiff that his catheter was to remain in place for one week.         Plaintiff complained of
18   excruciating pain and requested that the catheter be removed.
19            At or around 10:45 a.m. that same day, Defendant R.N. Padilla was ordered by
20   Defendant Scharffenberg to provide a catheter deflation kit. However, when Defendant Padilla
21   returned she informed Defendant Scharffenberg that they did not have the right size deflation
22   syringe kit. Defendant R.N. Padilla then asked Defendant Dr. Scharffenberg, “Would you like
23   me to remove the catheter?”
24            Defendant Dr. Scharffenberg stated that he himself could do it with the wrong size
25   deflation kit.    As Plaintiff complained of excruciating pain, Defendant Scharffenberg
26   repeatedly badgered Plaintiff with statements such as “cut the show,” “what’s with the show,”
27   and “you need to be more mature, it’s just a catheter.”
28            Defendant Scharffenberg removed the catheter “knowingly and willingly using the

                                                      2
 1   wrong kit.” Defendant Scharffenberg “failed to deflate the balloon valve properly yet he
 2   continued. [He] yanked on the catheter when he noticed resistance [he] pushed the catheter
 3   further back into [Plaintiff’s] penile hole,” causing Plaintiff further pain. Plaintiff claims that
 4   as a result he sustained permanent injury.
 5           Plaintiff further alleges that at or around 11:00 a.m., Plaintiff informed Defendant C.O.
 6   Archuleta that he had a medical emergency, but that Defendant Archuleta failed to do anything.
 7           At 12:00 p.m. or shortly thereafter, Plaintiff reported to Defendant Sgt. Chan that he had
 8   a medical emergency. He was advised by Defendant Chan that medical was aware of his
 9   condition. However, Defendant Sgt. Chan did not report the medical emergency.
10           At or around 3:30 p.m. Plaintiff informed Defendant Sgt. Devine of his medical
11   emergency. Defendant Devine never reported the emergency.
12           At or around 4:00 p.m. Plaintiff informed Defendant C.O. Ceja that he was suicidal.
13   Plaintiff states that “this was mental anguish plus desperation to receive help. [He] was
14   bleeding from [his] penile hole and was suffering with pain” and that Defendant “Dr.
15   Scharffenberg was torturing [him] to the point of having suicidal thoughts.”
16           Plaintiff eventually received a Toradol 60 mg injection and was taken to Mercy
17   Bakersfield by ambulance.
18           Plaintiff alleges that Defendant Warden Sherman “failed to adequately train his staff for
19   medical emergency response. He failed to properly supervise his subordinates as a result
20   [Plaintiff] suffered serious and permanent injury.”
21           Plaintiff alleges that Defendants Edmund G. Brown Jr., Kelly Harrington, and J.
22   Beard/Scott Kernan are responsible for illegal and unconstitutional policies, customs, and
23   practices that caused Plaintiff’s injuries, and that these defendants will continue to cause
24   Plaintiff injury in the future.
25           For relief, Plaintiff requests compensatory and punitive damages for the constitutional
26   violations, as well as for defendants to be accountable for potential “future medical bills
27   requiring surgeries etc….” Plaintiff would “like to be returned to the same condition before
28   aforementioned constitutional violations occurred. This includes mental suffering, punitive

                                                     3
 1   damages for wrongful conduct oppressively applied with recklessness amounting to said
 2   deliberate indifference.”
 3             On December 5, 2016, defendants R. Devine, S. Sherman, A. Chan, S. Soto, M.
 4   Archuleta, M. Padilla, and R. Scharffenberg filed a motion to dismiss. (ECF No. 64). The
 5   motion was granted in part. (ECF No. 72). Plaintiff was “permitted to proceed on his Eighth
 6   Amendment claims against defendants R.N. Soto and Dr. Scharffenberg for deliberate
 7   indifference to serious medical needs,” and all other claims and defendants were dismissed.
 8   (Id. at 3-4; ECF No. 94, p. 2).
 9      III.      DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT
10                a. Defendants’ Argument
11             “Defendants move for summary judgment on the grounds that Plaintiff did not have a
12   serious medical need for the removal of his catheter, Defendants provided him constitutionally
13   adequate care, and Plaintiff’s injury was caused by his refusal of medically necessary
14   treatment. Alternatively, Defendants are entitled to qualified immunity because no reasonable
15   medical provider in their respective positions would believe that their conduct violated the
16   Eighth Amendment, and the law was not clearly established that Defendants’ conduct violated
17   the Eighth Amendment.” (ECF No. 123-2, p. 2).
18             As to defendant RN Soto, while Plaintiff told defendant Soto that he wanted the catheter
19   removed, defendant Soto was not permitted to remove Plaintiff’s catheter without a doctor’s
20   order. (ECF No. 123-2, p. 7). Defendant Soto explained to Plaintiff that the catheter needed to
21   remain in place to treat his urinary retention. (Id. at 7-8). He also examined Plaintiff, and then
22   notified the on-call physician about Plaintiff’s condition. (Id. at 8). Defendant Soto was
23   informed that “per discharge instructions the catheter was to remain in place for seven days for
24   treatment of urinary retention.” (Id.). “Plaintiff was provided Tylenol #3 for his pain and
25   educated regarding his condition.” (Id.).
26             Defendants argue that not only did Plaintiff not have an objectively serious medical
27   need for the removal of this catheter, he had a medical need for the catheter to remain in place
28   to treat his urinary retention. (Id.). Moreover, defendant Soto discussed Plaintiff’s condition

                                                       4
 1   with a doctor (who ordered that the catheter remain in place), provided Plaintiff with pain
 2   medication, and educated him regarding his condition. (Id.). Thus, defendant Soto is entitled
 3   to summary judgment.
 4           As to defendant Dr. Scharffenberg, Plaintiff “claims that Dr. Scharffenberg knowingly
 5   and willingly used the wrong catheter deflation kit when he removed Plaintiff’s catheter and
 6   negligently pulled on the catheter before completely deflating the balloon, resulting in pain and
 7   permanent injury.” (Id.). However, not only did Plaintiff not have an objectively serious
 8   medical need for the removal of this catheter, he had a medical need for the catheter to remain
 9   in place to treat his urinary retention. (Id.).
10           Moreover, defendant Scharffenberg was not deliberately indifferent to Plaintiff’s
11   medical needs. (Id. at 9). Defendant Scharffenberg could not have used the wrong size
12   catheter deflation kit because there is no such thing as a catheter deflation kit. (Id.). “Instead, a
13   standard syringe without a needle attached is used to deflate the balloon and the catheter may
14   occasionally be pulled to determine whether the balloon has been sufficiently deflated to
15   facilitate removal.” (Id.). While the procedure likely caused Plaintiff some pain or discomfort,
16   any such discomfort was incident to the removal procedure. (Id.). Additionally, the manner in
17   which Plaintiff’s catheter was removed did not cause Plaintiff’s injury. (Id.). “Rather, to a
18   reasonable degree of medical probability, the priapism Plaintiff developed following the
19   removal of his catheter was caused by urinary retention and medications associated with
20   priapism (similar to his previous two priapisms). Plaintiff’s catheter was placed to treat his
21   urinary retention, and his decision to prematurely remove the catheter against medical advice
22   was the trigger for his priapism.” (Id.) (footnote and citation omitted).
23           Finally, Defendants argue that, even if the Court finds that their actions violated the
24   constitution, they are entitled to qualified immunity. (Id. at 10-11).
25               b. Plaintiff’s Argument
26           Plaintiff argues that Defendants are not entitled to qualified immunity because it was
27   clearly established at the time of the incident that Defendants were prohibited from subjecting
28   Plaintiff to cruel and unusual treatment. (ECF No. 152, p. 2). Moreover, Defendants’ conduct

                                                       5
 1   was so egregious that any reasonable official would have known that it violates the
 2   constitution. (Id. at 6).
 3           Plaintiff argues that it is his right to refuse treatment and/or to discontinue treatment.
 4   (Id. at 3). However, defendant Soto did not speak with a doctor on December 9, 2013, and
 5   never attempted to get an order from a doctor to remove the catheter. (Id. at 2-3). Accordingly,
 6   defendant Soto was deliberately indifferent to Plaintiff’s medical needs and is not entitled to
 7   qualified immunity. (Id. at 3).
 8           As to defendant Scharffenberg, he was deliberately indifferent “in so many ways.”
 9   (Id.). To begin, defendant Scharffenberg provides conflicting testimony. (Id.). Moreover,
10   during the procedure, defendant Scharffenberg accused Plaintiff of putting on a show. (Id.).
11   Additionally, defendant Scharffenberg struggled with the removal of Plaintiff’s catheter,
12   yanking on it while badgering Plaintiff. (Id. at 4). He then stopped the procedure to tell
13   Plaintiff to cut the show, and to be more mature. (Id.).
14           Not only did defendant Scharffenberg cause pain by yanking on the catheter that was
15   not properly deflated, on his second attempt to remove the catheter he shoved the catheter
16   further back into the penile hole, increasing Plaintiff’s pain. (Id.). After defendant
17   Scharffenberg deflated the catheter, he watched as Plaintiff actively bled from his penis. (Id.).
18   He then stated to custody staff, “he’s done.” (Id.).
19           After Plaintiff returned to his cell, he began to suffer from a priapism, a serious
20   condition which can result in permanent injury. (Id. at 5). Despite numerous pleas to custody
21   staff (who reported to medical staff), Plaintiff was left to suffer. (Id.). Eventually, Plaintiff
22   was taken to a holding cage. (Id.). When a correctional officer asked why he was there,
23   defendant Scharffenberg responded with “he’s just being a hard ass!” (Id.). Defendant
24   Scharffenberg never bothered to have Plaintiff examined again, despite custody staff alerting
25   medical. (Id.).
26           Plaintiff was later hospitalized for thirteen days, and faced amputation. (Id.).
27           While Defendants argue that the priapism was triggered by medications and premature
28   removal of the catheter, this is speculation on behalf of Defendants and their medical expert

                                                       6
 1   witness. (Id. at 7).
 2               c. Legal Standards
 3                          A. Summary Judgment
 4            Summary judgment in favor of a party is appropriate when there “is no genuine dispute
 5   as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
 6   P. 56(a); Albino v. Baca (“Albino II”), 747 F.3d 1162, 1169 (9th Cir. 2014) (en banc) (“If there
 7   is a genuine dispute about material facts, summary judgment will not be granted.”). A party
 8   asserting that a fact cannot be disputed must support the assertion by “citing to particular parts
 9   of materials in the record, including depositions, documents, electronically stored information,
10   affidavits or declarations, stipulations (including those made for purposes of the motion only),
11   admissions, interrogatory answers, or other materials, or showing that the materials cited do not
12   establish the absence or presence of a genuine dispute, or that an adverse party cannot produce
13   admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1).
14            A party moving for summary judgment “bears the initial responsibility of informing the
15   district court of the basis for its motion, and identifying those portions of ‘the pleadings,
16   depositions, answers to interrogatories, and admissions on file, together with the affidavits, if
17   any,’ which it believes demonstrate the absence of a genuine issue of material fact.” Celotex
18   Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)). If the moving party
19   moves for summary judgment on the basis that a material fact lacks any proof, the Court must
20   determine whether a fair-minded jury could reasonably find for the non-moving party.
21   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986) (“The mere existence of a scintilla
22   of evidence in support of the plaintiff’s position will be insufficient; there must be evidence on
23   which the jury could reasonably find for the plaintiff.”). “[A] complete failure of proof
24   concerning an essential element of the nonmoving party’s case necessarily renders all other
25   facts immaterial.” Celotex, 477 U.S. at 322. “[C]onclusory allegations unsupported by factual
26   data” are not enough to rebut a summary judgment motion. Taylor v. List, 880 F.2d 1040,
27   1045 (9th Cir. 1989), citing Angel v. Seattle-First Nat’l Bank, 653 F.2d 1293, 1299 (9th Cir.
28   1981).

                                                      7
 1          In reviewing the evidence at the summary judgment stage, the Court “must draw all
 2   reasonable inferences in the light most favorable to the nonmoving party.” Comite de
 3   Jornaleros de Redondo Beach v. City of Redondo Beach, 657 F.3d 936, 942 (9th Cir. 2011). It
 4   need only draw inferences, however, where there is “evidence in the record… from which a
 5   reasonable inference… may be drawn…”; the court need not entertain inferences that are
 6   unsupported by fact. Celotex, 477 U.S. at 330 n. 2 (citation omitted). Additionally, “[t]he
 7   evidence of the non-movant is to be believed….” Anderson, 477 U.S. at 255. Moreover, the
 8   Court must liberally construe Plaintiff’s filings because he is a prisoner proceeding pro se in
 9   this action. Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010).
10          In reviewing a summary judgment motion, the Court may consider other materials in
11   the record not cited to by the parties, but is not required to do so. Fed. R. Civ. P. 56(c)(3);
12   Carmen v. San Francisco Unified School Dist., 237 F.3d 1026, 1031 (9th Cir. 2001).
13                        B. Deliberate Indifference to Serious Medical Needs
14          “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an
15   inmate must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d
16   1091, 1096 (9th Cir. 2006), (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This
17   requires a plaintiff to show (1) “a ‘serious medical need’ by demonstrating that ‘failure to treat
18   a prisoner’s condition could result in further significant injury or the unnecessary and wanton
19   infliction of pain,’” and (2) that “the defendant's response to the need was deliberately
20   indifferent.” Id. (quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (citation
21   and internal quotations marks omitted), overruled on other grounds by WMX Technologies v.
22   Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc)).
23          Deliberate indifference is established only where the defendant subjectively “knows of
24   and disregards an excessive risk to inmate health and safety.” Toguchi v. Chung, 391 F.3d
25   1051, 1057 (9th Cir. 2004) (emphasis added) (citation and internal quotation marks omitted).
26          Deliberate indifference can be established “by showing (a) a purposeful act or failure to
27   respond to a prisoner's pain or possible medical need and (b) harm caused by the indifference.”
28   Jett, 439 F.3d at 1096 (citation omitted). Civil recklessness (failure “to act in the face of an

                                                      8
 1   unjustifiably high risk of harm that is either known or so obvious that it should be known”) is
 2   insufficient to establish an Eighth Amendment violation. Farmer v. Brennan, 511 U.S. 825,
 3   836-37 & n. 5 (1994) (citations omitted). To prevail, a plaintiff “must show that the course of
 4   treatment the doctors chose was medically unacceptable under the circumstances… and… that
 5   they chose this course in conscious disregard of an excessive risk to plaintiff’s health.” Jackson
 6   v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (internal citations omitted).
 7          Where a prisoner is alleging a delay in receiving medical treatment, the delay must have
 8   led to further harm in order for the prisoner to make a claim of deliberate indifference to
 9   serious medical needs. McGuckin at 1060 (citing Shapely v. Nevada Bd. of State Prison
10   Comm=rs, 766 F.2d 404, 407 (9th Cir. 1985)).
11          A difference of opinion between an inmate and prison medical personnel—or between
12   medical professionals—regarding appropriate medical diagnosis and treatment is not enough to
13   establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);
14   Toguchi, 391 F.3d at 1058. Additionally, “a complaint that a physician has been negligent in
15   diagnosing or treating a medical condition does not state a valid claim of medical mistreatment
16   under the Eighth Amendment. Medical malpractice does not become a constitutional violation
17   merely because the victim is a prisoner.” Estelle, 429 U.S. at 106.
18              d. Analysis
19          To begin, the Court notes that Plaintiff alleges that Defendants withheld relevant
20   medical records in an effort to prevent him from adequately presenting his case. (ECF No. 152,
21   p. 7). However, as Defendants point out, Plaintiff has presented no evidence of this assertion.
22   Moreover, the Court already addressed the issue of at least some allegedly missing medical
23   records when denying Plaintiff’s motion to compel that was filed on January 16, 2018 (ECF
24   Nos. 89 & 96). As Plaintiff provided no evidence to substantiate this allegation, and as it
25   appears that this issue has already been addressed, the Court will not readdress this issue.
26   Moreover, it does not appear that the medical records that Plaintiff alleges were destroyed are
27   relevant to the motion for summary judgment. They appear to relate to medical care that
28   occurred approximately two years before the incidents alleged in the complaint, and would not

                                                     9
 1   address the deficiencies in Plaintiff’s evidence.
 2            Turning to the merits of the motion, many of the relevant facts in this case are
 3   undisputed. On December 8, 2013, Plaintiff began complaining of abdominal pain.
 4   Defendants’ Statement of Undisputed Facts (“DSUF”) 8. On that same day Plaintiff was seen
 5   by a non-party nurse, who noted that Plaintiff’s bladder felt distended. DSUF 9. Plaintiff told
 6   the nurse that he had a hard time peeing. Id. Plaintiff was transferred to Mercy Hospital
 7   Bakersfield, where he was treated for urinary retention secondary to prostatitis/Strattera. DSUF
 8   10. Plaintiff was prescribed Flomax and antibiotics, his Strattera was discontinued, and he was
 9   given a Foley catheter, which was ordered to remain in place for seven days. DSUF 11. A
10   Foley catheter is a flexible tube that is passed through the urethra and into the bladder to train
11   urine. DSUF 12. It is secured using a balloon that is inflated with air or fluid inside the
12   bladder. Id.
13            On December 9, 2013, Plaintiff was seen by defendant Soto in response to complaints
14   of pain. DSUF 13. Plaintiff informed defendant Soto that he wanted the catheter removed.
15   DSUF 14.2 Defendant Soto was not permitted to remove Plaintiff’s catheter without a doctor’s
16   order. DSUF 15. Defendant Soto explained to Plaintiff that the catheter needed to remain in
17   place for seven days to treat his urinary retention, and that it could not be removed without a
18   doctor’s order. DSUF 16. Additionally, defendant Soto examined Plaintiff. DSUF 17. He
19   noted no bladder distension, but did observe Plaintiff wince during the exam. Id. Defendant
20   Soto observed a small amount of dried blood on the catheter, but this was not unusual. DSUF
21   18. During the visit, Plaintiff was also provided with Tylenol #3 for his pain and educated
22   regarding his condition. DSUF 20.
23            On December 10, 2013, Plaintiff was seen by defendant Scharffenberg. DSUF 21.
24   Plaintiff demanded that his catheter be removed immediately. DSUF 22. Plaintiff signed a
25   refusal of treatment form for removal of the catheter against medical advice (DSUF 24), and
26   ///
27

28            2
                While Plaintiff lists this fact as disputed in his opposition (ECF No. 152, p. 8), Plaintiff does not
     actually dispute this fact.

                                                               10
 1   defendant Scharffenberg removed the catheter (DSUF 25).3
 2            Later in the evening, Plaintiff was seen in the Treatment and Triage Area complaining
 3   that he had a painful erection. DSUF 34.4 Defendant Scharffenberg was called, and he gave
 4   orders to transport Plaintiff by ambulance to Mercy Hospital Bakersfield. DSUF 35. At Mercy
 5   Hospital, Plaintiff was treated for a priapism. DSUFs 38-41. He was later transferred to Tri-
 6   City Medical Center for a higher level of care. DSUF 42.
 7            The issue now before the Court is whether defendant RN Soto’s refusal to remove the
 8   catheter on December 9, 2013, constituted deliberate indifference to Plaintiff’s serious medical
 9   needs,5 and whether the manner in which defendant Dr. Scharffenberg removed the catheter on
10   December 10, 2013, constituted deliberate indifference to Plaintiff’s serious medical needs.6
11   As to both Defendants, the Court finds that Plaintiff has failed to submit sufficient evidence on
12   which a jury could reasonably find that either defendant acted with deliberate indifference to
13   Plaintiff’s serious medical needs.
14            As to defendant Soto, even if Plaintiff can show that he had a serious medical need for
15   the catheter to be removed immediately, which the parties dispute, there is no evidence that
16   defendant Soto was deliberately indifferent to that need applying the legal standards discussed
17
              3
18               While Plaintiff lists this fact as disputed in his opposition (ECF No. 152, p. 8), Plaintiff does not
     actually dispute this fact.
               4
19               The exact time Plaintiff began complaining of the painful erection is disputed.
               5
                 Plaintiff alleges that he has a right to refuse medical treatment, and he is correct. “[A] competent person
20   has a constitutionally protected liberty interest in refusing unwanted medical treatment.” Cruzan by Cruzan v.
     Dir., Missouri Dep't of Health, 497 U.S. 261, 278 (1990). However, Plaintiff is not proceeding on a Fourteenth
21   Amendment claim against defendant Soto. Moreover, it was not defendant Soto who inserted the catheter, and
     defendant Soto was not permitted to remove Plaintiff’s catheter without a doctor’s order. Thus, it does not appear
22   that Plaintiff would have a Fourteenth Amendment claim against defendant Soto in any event.
               6
                 The Court notes that, in his opposition to Defendants’ motion for summary judgment, Plaintiff appears
23   to allege that defendant Scharffenberg caused a delay in Plaintiff’s care after the catheter was removed. (ECF No.
     152, p. 5). However, as Defendants point out, “Plaintiff is not proceeding against Dr. Sharffenberg on this claim
24   and it is absent from the complaint.” (ECF No. 154, p. 9). Moreover, Plaintiff failed to submit evidence showing
     that defendant Scharffenberg knew of and disregarded an excessive risk to Plaintiff’s health in relation to these
25   new allegations.
               Additionally, Plaintiff alleges that defendant Scharffenberg was “sadistic” in his removal procedure.
26   (ECF No. 152, p. 5). “[W]henever prison officials stand accused of using excessive physical force in violation of
     the [Eighth Amendment], the core judicial inquiry is... whether force was applied in a good-faith effort to maintain
27   or restore discipline, or maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 6–7
     (1992). However, this case is not proceeding on an excessive force claim against defendant Scharffenberg.
28   Moreover, even if it were, Plaintiff submitted no evidence to support his assertion that defendant Scharffenberg
     intentionally caused Plaintiff pain.

                                                               11
 1   above. It is undisputed that defendant Soto provided treatment to Plaintiff, including
 2   examining Plaintiff, providing Tylenol for his pain, and educating Plaintiff regarding his
 3   condition.
 4          The Court also finds that it is undisputed that defendant Soto contacted a doctor
 5   regarding Plaintiff’s condition. While Plaintiff attempts to dispute this fact, Plaintiff has
 6   submitted no admissible evidence that contradicts defendant Soto’s declaration and Plaintiff’s
 7   medical records. Declaration of S. Soto, ¶ 5 (“I notified the on-call physician about Mr.
 8   Gonzalez’s condition, and was informed that, per discharge instructions, the catheter was to
 9   remain in place for seven days for treatment of urinary retention.”); ECF No. 123-5, p. 4 (“Dr.
10   Igbinosa notified: Tylenol #3 x1 dose in TTA for discomfort/pain, RTC. I/P encouraged to
11   drink more fluids.”).
12          To dispute this, Plaintiff includes his own statement under penalty of perjury that
13   defendant Soto failed to contact a physician, but there is no indication in Plaintiff’s declaration
14   that he has personal knowledge of this fact. Fed. R. Evid. 602 (“A witness may testify to a
15   matter only if evidence is introduced sufficient to support a finding that the witness has
16   personal knowledge of the matter.”). Plaintiff also submits a medical record that he alleges
17   shows that defendant Soto failed to consult with a doctor. (ECF No. 152, p. 18). However, this
18   conclusion is not at all clear from the medical record. It certainly does not say that defendant
19   Soto refused to call a doctor. The Court’s best transcription of the handwritten note is as
20   follows:
21
            12/9/13          On call provider telephone encounter TTA RN -Standifer
22

23          8:25 pm:        Called by TTA RN to [illegible] this 29 y/o inmate earlier seen in
            the TTA @ 1630 hrs for flu, OTMR—Urology. Hx of urinary retention, s/p
24          insertion of [illegible] foley catheter. Per d/c instruction, Foley to remain in
            place until urology [illegible] in 7 ds.
25

26          Per RN, i/p presently on the yard but received call from yard clinic that i/p
            asking to d/c foley.
27          Discussed with TTA RN;
28
            -- i/p to keep foley as instructed
            -- can get T#3 for pain (in TTA)
                                                      12
            -- f/m yard MD in am
 1
            -- call with Qs.
 2          It is unclear who wrote this note as the signature is illegible, although it says “TTA
 3   MD” in the upper right corner, indicating that a doctor was involved and may have been the
 4   author. In any event, this note supports defendant Soto’s account of the facts, including that a
 5   doctor had previously instructed the catheter to remain, that someone (potentially defendant
 6   Soto or R.N. Standifer) consulted with a doctor or medical professional in response to
 7   Plaintiff’s complaints, the appropriate course of treatment was discussed, and the author of the
 8   note and an R.N. decided on a medical response to Plaintiff’s complaints that included keeping
 9   in the catheter at that time. While Plaintiff may disagree with this course of treatment, this note
10   contradicts Plaintiff’s claim that defendant Soto was deliberately indifferent to Plaintiff’s
11   complaints about his catheter.
12          Accordingly, as Plaintiff submitted no admissible evidence that defendant Soto was
13   deliberately indifferent to his serious medical needs, the Court finds that summary judgment
14   should be granted in favor of defendant Soto.
15          As to defendant Scharffenberg, Plaintiff also failed to provide sufficient admissible
16   evidence that a reasonable jury could find that defendant Scharffenberg was deliberately
17   indifferent to Plaintiff’s medical needs.
18          Plaintiff concedes that defendant Scharffenberg removed the catheter based on
19   Plaintiff’s own request, against a doctor’s earlier medical advice. Plaintiff bases his claim on
20   defendant Scharffenberg’s manner of removing the catheter.
21          As noted above, “a complaint that a physician has been negligent in diagnosing or
22   treating a medical condition does not state a valid claim of medical mistreatment under the
23   Eighth Amendment. Medical malpractice does not become a constitutional violation merely
24   because the victim is a prisoner.” Estelle, 429 U.S. at 106. To prevail, Plaintiff must show that
25   defendant Scharffenberg subjectively knew of and disregarded an excessive risk to Plaintiff’s
26   health. Toguchi, 391 F.3d 1051 at 1057.
27          After review of all evidence presented, the Court finds that there is no evidence that
28   defendant Scharffenberg’s removal method, even if painfully or potentially negligently

                                                     13
 1   performed, indicated deliberate indifference to Plaintiff’s medical needs. Plaintiff submits
 2   evidence that he was in pain during the removal procedure, and that afterwards he bled from his
 3   penis. (ECF No. 152, p. 4). He also submits evidence that defendant Scharffenberg was not
 4   kind during the removal procedure. Defendant Scharffenberg allegedly “badgered” Plaintiff,
 5   saying things such as “cut the show,” “what[’]s with the show,” and “you need to be more
 6   mature.” (ECF No. 152, p. 11). But there is no evidence that defendant Scharffenberg knew of
 7   a less painful method of removal and purposefully chose this method in order to cause Plaintiff
 8   pain. Instead, the evidence indicates that defendant Scharffenberg believed that Plaintiff was
 9   not in as much pain as Plaintiff alleges. Even if this evidence were true, it merely shows a
10   difference of opinion regarding Plaintiff’s symptoms—not that defendant Scharffenberg was
11   aware of a medical need and failed to attend to it. Put another way, although defendant
12   Scharffenberg’s comments as alleged by Plaintiff appear mean, they do not indicate that
13   defendant Scharffenberg was deliberately indifferent to Plaintiff’s medical needs.
14          Additionally, Plaintiff failed to submit any admissible evidence to dispute the fact that
15   pain and discomfort can be a regular part of such a procedure. See Declaration of Defendant
16   Dr. Scharffenberg, ¶ 8. While it is possible that the level of pain Plaintiff experienced during
17   the procedure was more than what would ordinarily occur, there is no evidence suggesting that
18   any additional pain was caused by Defendant Scharffeberg’s deliberate indifference, rather than
19   Plaintiff’s prior medical condition or potentially negligence in the manner of removal. In fact,
20   instead of suggesting that defendant Scharffenberg knew that Plaintiff was in an excessive
21   amount of pain relative to the amount incident to the procedure but did not care, the statements
22   that defendant Scharffenberg allegedly made suggest that he did not believe that Plaintiff was
23   in the amount of pain that Plaintiff was displaying.
24          Moreover, the fact that defendant Scharffenberg performed the removal at all suggests
25   he was not deliberately indifferent to Plaintiff’s medical needs. Plaintiff had requested removal
26   of the catheter against medical advice. Defendant Scharffenberg performed the medical
27   procedure that was requested by Plaintiff. Additionally, it is undisputed that on the evening of
28   December 10, 2013, defendant Scharffenberg ordered that Plaintiff be transported by

                                                     14
 1   ambulance to Mercy Hospital Bakersfield. DSUF 35. Thus, at most, Plaintiff has submitted
 2   evidence of medical negligence, which is not a constitutional violation.
 3               As Plaintiff has failed to provide evidence from which a fair-minded jury could
 4   conclude that defendant Scharffenberg was deliberately indifferent to Plaintiff’s medical needs
 5   in removing the catheter, the Court finds that summary judgment should be granted in favor of
 6   defendant Scharffenberg.
 7               Because the Court finds that a fair-minded jury could not reasonably find that
 8   Defendants were deliberately indifferent to Plaintiff’s serious medical needs, the Court will
 9   recommend that Defendants’ motion for summary judgment be granted.7
10         IV.       CONCLUSION AND RECOMMENDATIONS
11               Because Plaintiff failed to submit evidence from which a fair-minded jury could
12   reasonably find that Defendants were deliberately indifferent to Plaintiff’s serious medical
13   needs, IT IS HEREBY RECOMMENDED that:
14               1. Defendants’ motion for summary judgment (ECF No. 123) be GRANTED; and
15               2. All pending deadlines be vacated, all other pending motions be denied as moot, and
16                   that this case be closed.
17               These findings and recommendations are submitted to the United States district judge
18   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
19   (14) days after being served with these findings and recommendations, any party may file
20   written objections with the court. Such a document should be captioned “Objections to
21   Magistrate Judge’s Findings and Recommendations.” Any reply to the objections shall be
22   served and filed within seven (7) days after service of the objections.
23   ///
24   ///
25   ///
26

27
                 7
                As the Court is recommending that summary judgment be granted because a fair-minded jury could not
28   reasonably find that Defendants were deliberately indifferent to Plaintiff’s serious medical needs, the Court need
     not reach the issue of qualified immunity.

                                                             15
 1          The parties are advised that failure to file objections within the specified time may
 2   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir.
 3   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 4
     IT IS SO ORDERED.
 5

 6
        Dated:     March 8, 2019                               /s/
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    16
